 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 30th day of April, 2013, (the “Amendment Effective Date”) by
and between Jefferson Electric, Inc., a Delaware corporation (the “Company”),
and Thomas Klink (“Executive”) for purposes of amending that certain Employment
Agreement dated as of April 30, 2010, by and between the Company and Executive
(the “Agreement”). Terms used in this Amendment with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

WHEREAS, the Employment Period under the Agreement is scheduled to terminate on
the date hereof and the Company and Executive desire to extend such Employment
Period for three (3) additional years, unless terminated earlier in accordance
with Section 6 of the Agreement;

 

WHEREAS, in connection with such extension of the Employment Period, the Company
and Executive desire to adjust Executive’s base salary as set forth in this
Amendment; and

 

WHEREAS, Section 17 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties.

 

NOW THEREFORE, pursuant to Section 17 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and Executive agree as follows:

 

1.            Section 1 of the Agreement is hereby amended as of the Amendment
Effective Date by deleting said section in its entirety and substituting in lieu
thereof the following new Section 1:

 

1. Employment; Term. The Company shall employ Executive, and Executive shall
work for the Company, for a term of six (6) years commencing on the date hereof
(April 30, 2010) and ending on April 30, 2016, unless terminated earlier in
accordance with Section 6 hereof (the "Employment Period").

 

2.            Section 4.1 of the Agreement is hereby amended as of the Amendment
Effective Date by deleting said section in its entirety and substituting in lieu
thereof the following new Section 4.1:

 

4.1. In consideration for the services to be performed by Executive during the
Employment Period hereunder, the Company shall pay to Executive a base salary at
the rate of $312,000 per annum for the period of May 1, 2010 through April 30,
2013 and $250,000 per annum for the period of May 1, 2013 through April 30,
2016, payable in accordance with the Company's customary payroll practices for
executive employees.

 

3.            Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

4.            In the event of a conflict between the Agreement and this
Amendment, this Amendment shall govern.

 

* * * * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

  



    THE COMPANY:             JEFFERSON ELECTRIC, INC.             By /s/ Nathan
Mazurek                                  Name: Nathan Mazurek     Title: Chief
Executive Officer                     EXECUTIVE:                                
    /s/ Thomas Klink                                                  Thomas
Klink



 

 

 

